1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MAYRA WAINSCOTT,                           Case No.: 19cv1160-LAB (BGS)
12                                  Plaintiff,
                                                 ORDER STAYING CASE
13    v.
14    JOHNSON & JOHNSON, et al.,
15                               Defendants.
16
17         The unopposed motion to stay this case pending a decision by the MDL
18   Court concerning possible transfer (Docket no. 6) is GRANTED. Within 21 days
19   of the MDL Court’s decision, Defendants Johnson & Johnson, and Johnson &
20   Johnson Consumer, Inc. shall file a notice in the docket, informing the Court
21   whether the case will or will not be transferred. If transfer is granted, the stay will
22   automatically be lifted upon transfer. If the MDL Court has not made a decision by
23   October 15, 2019, these two Defendants must file a notice informing the Court of
24   the status of the matter.
25   ///
26   ///
27   ///
28   ///

                                                 1
                                                                           19cv1160-LAB (BGS)
1         The hearing on the motion to stay, currently on calendar for Monday, July
2    29, 2019 at 11:15 a.m., is VACATED.
3          IT IS SO ORDERED.
4    Dated: July 24, 2019
5
6                                          Hon. Larry Alan Burns
                                           Chief United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      19cv1160-LAB (BGS)
